Citation Nr: 1619612	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation for hearing loss disability in excess of 30 percent prior to September 27, 2012, and in excess of 50 percent therefrom.

2.  Entitlement to an evaluation for right knee disability in excess of 10 percent prior to October 2, 2012, and in excess of 20 percent therefrom.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for skin rash.


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing on appeal.  VA scheduled the Veteran for a hearing date in July 2015.  The Veteran requested postponement of that hearing date.  VA scheduled the Veteran for a hearing date in March 2016.  The Veteran failed to show at that hearing date without any report of good cause and he has not requested another hearing date.  Therefore, the request for a hearing in this appeal is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  From September 27, 2012, hearing loss disability is manifested at worst by an average pure tone decibel loss of 75 in the right ear with 68 percent speech discrimination and 81.25 in the left ear with 16 percent speech discrimination; prior to this date, the Veteran failed to report for a scheduled VA audiological evaluation in connection with his claim for increase and there were no audiological findings showing that he met the criteria for a disability evaluation in excess of 30 percent.
2.  Prior to October 2, 2012, right knee disability with x-ray evidence of arthritis and evidence of painful motion is not more nearly manifested by:  Ankylosis; recurrent subluxation or lateral instability; frequent episodes of "locking," pain and joint effusion; flexion limited to 45 degrees or worse; extension limited to 10 degrees or worse, tibia and fibula impairment with either malunion or nonunion; or genu recurvatum.

3.  From October 2, 2012, right knee disability is manifested by frequent episodes of "locking," pain and joint effusion, but it is not more nearly manifested by:  Ankylosis; recurrent subluxation or lateral instability; flexion limited to 45 degrees or worse; extension limited to 10 degrees or worse, tibia and fibula impairment with either malunion or nonunion; or genu recurvatum; the Veteran is rated at the maximum schedular level for findings of arthritis, painful motion, and episodes of frequent pain, "locking," and effusion into the joint.

4.  A low back disability was not incurred in service, and arthritis (or degenerative process) was not shown during the initial post separation year; abnormal pathology of the low back is first documented many years after service separation and is not etiologically related to service, to include the Veteran's report of an in-service injury.

5.  Hepatitis C is not shown in service; hepatis C, diagnosed many years after service separation, is not etiologically related to service.

6.  A chronic skin rash (condition) is not shown in service; skin disorder, shown many years after service, is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a hearing loss disability evaluation in excess of 30 percent prior to September 27, 2012, and in excess of 50 percent therefrom are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2015).
2.  The criteria for a right knee disability evaluation in excess of 10 percent prior to October 2, 2012, and in excess of 20 percent therefrom are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5258 (2015).

3.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3,309 (2015).

4.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for skin rash (condition) are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in September 2006 and October 2007 letters, prior to the rating decisions on appeal.  The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations of his hearing acuity and right knee disability.  To the extent that VA examinations were not conducted in the claims for service connection, the Board finds that no examination was required by VA as there is no indication that the claimed disabilities are related to service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

II.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

III.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Bilateral Hearing Loss Disability

The RO granted service connection for bilateral hearing loss disability in a February 1972 rating decision.  The Veteran requested in 2006 an increased evaluation for bilateral hearing loss evaluated as 30 percent disabling.  See Informal Claims (July 22, 2006); Rating Decision Codesheet (May 31, 2005).  In a June 2013 rating decision, the RO awarded a 50 percent evaluation for hearing loss effective from September 27, 2012, and continued the 30 percent evaluation prior thereto.  See Rating Decision - Narrative (June 11, 2013).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).
After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation for hearing loss disability in excess of 30 percent prior to September 27, 2012, and in excess of 50 percent therefrom.  The evidence of record does not more nearly reflect the criteria for a higher evaluation for either period of time during this appeal.  38 C.F.R. §§ 4.7, 38 C.F.R. § 4.86.

Because the Veteran failed to report for his audiological evaluation scheduled for October 2006, the Board is unable to ascertain whether the Veteran met the criteria for an evaluation in excess of 30 percent prior to September 2012.  It is noted that, when a claimant fails to report for a scheduled examination in conjunction with a claim for increase, as here, the claim shall be denied.  38 C.F.R. § 3.655(b).  Notwithstanding, the Board considered his statements that reflect worsened symptoms; however, the Board finds that he is not competent to report that his symptoms met the numeric requirements for a higher evaluation as this finding requires an audiological evaluation by a trained medical professional and is not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

On the authorized VA audiological examination in September 2012, the average pure tone decibel (dB) loss was 75 dB in the right ear with 68 percent speech discrimination and 81.25 dB in the left ear with 16 percent speech discrimination.  It is noted that only the frequencies from 1000 to 4000 Hertz are considered for VA evaluation purposes.  See 38 C.F.R. § 4.85(a), (d).  Applying 38 C.F.R. § 4.85, Table VI, to the 2012 VA audiological findings, the Veteran has a numeric designation of VI for his right ear and XI for his left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding that a 50 percent evaluation for bilateral hearing loss disability is warranted. 

Also, the Board has considered whether 38 C.F.R. § 4.86(a) would result in a more favorable rating.  It is noted that the pure tone thresholds on the September 2012 VA audiological examination reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a)-that is, the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  However, the Roman number designation for hearing impairment from Table VIa does not result in an evaluation higher than that afforded under Table VI.  Notably, under Table VIa, the Veteran has a numeric designation of VI on the right and VII on the left, which corresponds to a 30 percent disability evaluation under Table VII.

An exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone threshold for the Veteran are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  38 C.F.R. § 4.86(b).

The Board has further considered the effect of the Veteran's hearing loss on his ability to function in the work-place.  Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The record shows that the Veteran is unemployed and that he would have hearing difficulty in the work-place.  VA treatment records show that the Veteran uses hearing aids and the September 2012 VA audiologist report shows that the Veteran's disorder causes him to misunderstand people and turn up the volume on his television-which bothers his neighbors.  The Veteran has been awarded a total disability rating due to service-connected disability, which acknowledges the interference with employment as does the disability rating assigned.

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for increase is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board believes that further staging of the disability evaluation is not warranted.  Because the disability is not shown to have met the criteria for evaluations other than assigned during the appeal period, there is no basis for additional staging of the rating.  See Hart, supra.

B.  Right Knee Disability

The RO granted service connection for traumatic arthritis, right knee (with history of chondromalacia patella status post arthroscopy with chondroplasty) in a May 2005 rating decision, and assigned a 10 percent evaluation effective January 21, 2000 under Diagnostic Code 5010.  See Rating Decision - Narrative (May31, 2005).

The Veteran requested in 2006 an increased evaluation for right knee disability evaluated as 10 percent disabling.  See Informal Claims (July 22, 2006); Rating Decision Codesheet (May 31, 2005).  In a June 2013 rating decision, the RO awarded a 20 percent evaluation under Diagnostic Code 5010-5258 for right knee disorder from October 2, 2012, and continued the 10 percent evaluation prior thereto.  See Rating Decision - Narrative (June 11, 2013).  It is noted that hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants no more than a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation for right knee disability in excess of 10 percent prior to October 2, 2012 and in excess of 20 percent therefrom.  Neither the lay nor the medical evidence more nearly approximately the criteria for a higher evaluation for either period.  38 C.F.R. § 4.7.

Prior to October 2012, neither the lay nor the medical evidence of record shows right knee disability more nearly manifested by ankylosis; recurrent subluxation or lateral instability; frequent episodes of "locking," pain and joint effusion; flexion limited to 45 degrees or worse; extension limited to 10 degrees or worse; tibia and fibula impairment with either malunion or nonunion; or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The 10 percent evaluation assigned prior to October 2, 2012 is consistent with the complaints of pain without compensable disabling limitation of motion associated with the right knee degenerative changes, status post meniscal surgery.  As is the case here for the period prior to October 2, 2012, the evidence more nearly reflects entitlement to a 10 percent evaluation based on x-ray evidence of arthritis and evidence of painful motion, in the absence of compensable limitation of motion of the affected joint.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A February 2007 VA examination report reflects symptoms of stiffness, giving-way, lack of endurance, fatigability, and pain.  Symptoms occurred with physical activity and were relieved by rest, Vicodin, and Motrin.  The Veteran described functional limitations as an inability to engage in activities that require prolonged standing, walking, kneeling, or running.  Objectively, there was normal gait and no abnormal weight-bearing found.  The Veteran did not use any assistive device for locomotion.  There was no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  There was no recurrent subluxation, locking, pain, joint effusion or crepitus.  The range of motion was from 0 to 140 degrees.  Flexion was limited to 135 degrees following repetitive use testing.  Following repetitive use, the examiner noted pain, fatigue, and lack of endurance-but no weakness or incoordination.  The examiner stated that "The effect of the condition on the claimant's usual occupation is impaired prolonged standing, walking, running, kneeling, squatting and climbing."

A June 2011 VA examination report similarly reflects normal gait and no signs of abnormal weight bearing.  No assistive device was required for ambulation.  There was right knee tenderness.  Clinical findings were negative for edema, instability, abnormal movement, subluxation, locking, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and subluxation.  There was no genu recurvatum or crepitus found.  There was no ankylosis.  The range of motion was from 0 to 140 degrees.  There was no additional limitation following repetitive use or pain, fatigue, weakness, lack of endurance or incoordination.  The examiner diagnosed traumatic arthritis with history of chondromalacia manifested by pain and joint tenderness.  The effect on his usual occupation was described as "he cannot stand or walk for a long time."

VA treatment records for the period of time prior to October 2012 reflect that the Veteran had degenerative joint disease of the right knee manifested by pain.  Notes dated in 2007 reflect complaints of pain treated with Vicodin and Motrin; the Veteran wore a knee brace.  It was noted that an MRI was consistent with a small tear in the meniscus.  For complaint of some instability, he was issued a knee brace and referred to physical therapy.  A February 2011 note reflects complaints of right knee pain, worsened with weight-bearing and alleviated by rest.  Clinical findings showed no swelling, erythema, or effusion.  The range of right knee motion was from 0 to 110 degrees.  There was joint line tenderness and crepitus.  There was no lateral joint instability found.

From October 2, 2012, right knee disability is manifested by frequent episodes of "locking," pain and joint effusion, but it is not more nearly manifested by:  Ankylosis; recurrent subluxation or lateral instability; flexion limited to 45 degrees or worse; extension limited to 10 degrees or worse, tibia and fibula impairment with either malunion or nonunion; or genu recurvatum; the Veteran is rated at the maximum schedular level for findings of arthritis, painful motion, and episodes of frequent pain, "locking," and effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.

Report of VA examination dated in October 2, 2012 reflects a diagnosis for traumatic arthritis of the right knee, status post arthroscopic repair.  The Veteran complained of flare-ups and limited activities.  He reported that he was precluded from activities that require prolonged standing, walking, climbing stairs, repetitive kneeling, squatting, and running.  Objectively, there was flexion to 120 degrees with pain at 90, and extension to 0 degrees (full) with no objective evidence of painful motion.  On repetitive motion testing, flexion was limited to 90 degrees and there was no limitation of extension.  Functional loss was described as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  There was no weakened movement, excess fatigability, or incoordination.  There was no swelling, deformity, atrophy of disuse or instability of station.  Muscle strength was normal (5/5) on flexion and extension.  Joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner found that there were frequent episodes of joint locking, pain, and effusion of the right knee; it was noted that the Veteran had meniscectomy on the right knee in 2003 with residual pain.  The examiner indicated that the Veteran was not shown to have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran was noted to use a knee brace and a cane regularly to assist with locomotion.  Right knee surgical scar was described as not painful and/or unstable; and not measuring greater than 39 square cm (6 square inches); and not causing other pertinent findings or complications.

The Veteran's symptoms of frequent episodes of "locking," pain and effusion into the joint is evaluated at the maximum schedular level of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran's symptoms and the medical findings do not more nearly reflects the criteria for a higher or separate disability evaluation in the absence of ankylosis, recurrent subluxation or lateral instability, compensably disabling limitation of motion (flexion or extension), tibia and fibular impairment, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5259-5263.

The Board has considered the Veteran's report of instability and the assignment of a separate or higher evaluation under Diagnostic Code 5257.  However, there are no objective findings for instability.  Therefore, a separate or higher disability evaluation predicated on instability is not warranted.  In this regard, the Veteran is competent to report his symptoms.  See Layno, supra.  However, the Board assigns greater probative value to the medical findings of record that show no instability because these were prepared by skilled, neutral medical professionals after administering appropriate testing and evaluating the knee joint.  Therefore, a separate evaluation based on instability is not show warranted.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has considered the October 2012 VA examination findings for meniscus removal surgery with residual pain.  However, a separate evaluation is not warranted under Diagnostic Code 5259 because the pain symptoms are already compensated as part of the right knee evaluation under Diagnostic Code 5010-5258.  A separate evaluation for pain associated with cartilage removal surgery would compensate twice the Veteran's right knee "pain" and this is prohibited by 38 C.F.R. § 4.14.  See also, Brady, supra at 206 and Esteban, supra.

In the same vein, the Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain and flare-ups.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned 10 and 20 percent disability evaluations.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  To the extent that the record shows findings for crepitus, there is no indication that this causes any functional impairment of the right knee.

The Board accepts that the Veteran is competent to report that his symptoms.  Layno, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence more nearly reflects the criteria required for a higher evaluation.  38 C.F.R. § 4.7. Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating than assigned, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 10 percent prior to October 2, 2012 and in excess of 20 percent from October 2, 2012.  The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule. However, neither higher nor separate evaluations are warranted based on any other provision of the rating schedule as there is no symptomatology or pathology that meets any other criteria set out for the knee, as discussed above.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.

Accordingly, the claim for increase is denied.  There is no basis for additional staging of this rating.  See Hart, supra. As the evidence is not roughly in equipoise, there is no doubt to resolve.  See 38 U.S.C.A. § 5107; Gilbert, supra.

C.  Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The record reflects that the manifestations of the Veteran's hearing and right knee disabilities are those specifically contemplated by the schedular criteria.  With regard to hearing loss disability, the Board has considered the Veteran's report of difficulty understanding conversations and has found no indication in the record that the average industrial impairment from the disability would be greater than reflected in the assigned evaluations.  The Veteran reported that his condition caused him to misunderstand people and turn up the volume on his television.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for hearing loss disability and right knee disorder are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for hearing loss and knee impairment shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the rating criteria for hearing loss considers pure tone decibel hearing loss and speech discrimination hearing loss.  As for the knee, the rating criteria consider pain and functional impairment due to limitation of motion, fatigue, weakness, incoordination, and other factors.  The assigned disability evaluations here are an acknowledgement of the impact and interference with daily and occupational functioning.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the disabilities were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board finds that the functional effects caused by the Veteran's hearing loss and right knee disability, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

Accordingly, the Board finds that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Service Connection

The Veteran seeks VA disability compensation for low back disability, hepatitis C, and skin rash.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2015).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  However, although service connection is not possible for primary drug or alcohol abuse; service connection is possible for such abuse if it is secondary to a service-connected disability.  See 38 U.S.C.A. § 105; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 C.F.R. §§ 3.1(m), 3.301(d).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for low back disability, hepatitis C, and skin rash.  A low back disability, hepatitis C, and a chronic skin rash are not shown in service.  Arthritis of the low back is not shown within the initial post separation year and none of the claimed disorders are etiologically related to disease or injury incurred in service.  The claimed disabilities are first documented many years after service discharge and no competent evidence has been submitted showing that they are etiologically related to service.

The Veteran served on active duty from March 1970 to October 1971.  STRs show no complaints or findings for abnormal back pathology or a diagnosis for hepatitis C.  The Veteran was seen for an isolated instance of pseudofolliculitis barbae in September 1971 and issued a "no shave sheet."  There is no indication of follow-up or recurrence.  The Veteran did not report having low back disability, hepatitis C, or skin rash (condition) on his original VA compensation claim dated in November 1971 or on his VA pension application dated in March 1976.

An August 1977 x-ray of the low back was normal.  A letter dated in April 1978 from Dr. BS reflects that the Veteran presented for low back complaints in August 1977 and had a diagnosis for chronic lumbar spine strain.

With regard to the low back, post service treatment records show that abnormal back pathology is first documented many years after service discharge.  A November 1976 private treatment note reflects, by history, that the Veteran injured his back in a driving accident about 2 months earlier.  A January 1978 note reflects a diagnosis for lumbosacral strain.  An October 1981 statement from the Veteran reflects, by history, that he injured his back at a swimming pool during service while performing a high dive.  Report of VA examination dated March 1982 reflects complaints of low back disorder.  By history, he injured his back in a driving accident in 1976.  X-ray showed sacroilization of L5 with pseudoarthrosis.  The diagnosis was chronic low back strain with sacroilization on right.  Private treatment notes dated in 1982 reflect complaints of low back pain diagnosed as strain and arthritis.  A June 1982 history reflects low back injury from a high dive board in 1976.  An August 1999 x-ray showed mid degenerative disc disease with 5 millimeter retrolisthesis at L4-5.

With regard to hepatitis C, post service treatment records show a history of drug and alcohol abuse.  A private note dated in March 1978 reflects, by history, heroin use since Vietnam in 1970.  However, the Veteran's military records show that he did not serve in Vietnam.  Report of VA psychiatric examination dated March 1982 reflects history of drug use, especially heroin from 1970 to 1975.  Treatment records dated in 1997 reflect a past medical history of heroin (intravenous) and cocaine use.  VA treatment notes dated in 1999 reflect that the Veteran had been using cocaine, heroin, and alcohol over the last 2 weeks.  Hepatitis C is shown in VA treatment records dated since roughly 2001.  The Veteran reported in his October 2007 Risk Factor for Hepatitis Questionnaire that he had used intravenous drugs after service discharge; he had used intranasal cocaine; and he had engaged in high-risk sexual activity.

With regard to skin rash (condition), August 1975 and January 1977 private treatment notes reflects that he Veteran was seen for skin complaints.  VA treatment records dated many years after service discharge show that the Veteran's active problems include for xerotic (dry) skin, eczema and dermatitis  A sign statement from a VA physician (VA Form 21-4138-October 2002) reflects that the Veteran has a "skin condition."
The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, to the extent that he suggests that the claimed disorders are etiologically related to disease or injury incurred in service, the Board finds that his opinion is diminished probative value in view of his two applications for VA disability benefits in 1971 and 1976 that did not include the current claims, and the many years intervening service and the first documented abnormal pathology or findings for low back disability, hepatitis C, and skin rash.

While the Veteran has presented medical evidence showing that he has a chronic low back disability, hepatitis C, and skin condition, he has not presented a medical opinion linking his conditions to disease or injury incurred in service.  The Board acknowledges that the Veteran has reported to VA, in connection with his claim for benefits, incurrence of a back injury from the same incident that gave rise to his service-connected knee disorder.  However, the Board finds that the Veteran is not credible insofar as he reported to those providing him medical treatment for back complaints post service that he injured his back from a driving accident and swimming pool accident.  The Board finds that the Veteran's report while receiving initial treatment for his back is more probative than the history given many years later while attempting to secure VA disability benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the Veteran's statements have diminished probative value; and the Board assigns greater probative value to the more STRs showing no abnormal pathology of the low back and no findings for hepatitis C or chronic skin disorder, coupled with the many years intervening service and the first documented complaints or findings.

Also, weighing against the claim for service connection for hepatitis C is the evidence showing that the Veteran has risk factors for hepatic C, to include use of intravenous heroin and intranasal cocaine.  To the extent that the Veteran suggests that his drug use began in service, the Board finds that he is an inconsistent historian-having reported drug use in Vietnam when he never served in Vietnam-and moreover that drug used for enjoyment causing disability is considered the result of the person's willful misconduct.  In this case, there is no indication that the Veteran's drug and alcohol abuse are secondary to a service-connected disability.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.  Accordingly, the claims for service connection are denied.


ORDER

An evaluation for hearing loss disability in excess of 30 percent prior to September 27, 2012 and in excess of 50 percent therefrom is denied.

An evaluation for right knee disability in excess of 10 percent prior to October 2, 2012 and in excess of 20 percent therefrom is denied.


Service connection for low back disability is denied.

Service connection for hepatitis C is denied.

Service connection for skin rash (condition) is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


